Citation Nr: 1724746	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-39 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to October 16, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board notes that the claim of entitlement to a TDIU is a part of the increased rating claims that were previously before the Board. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

A hearing was held in January 2011 in Wichita, Kansas, before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

The Board remanded the case for further development in March 2011, September 2013, and February 2014.  The case has since been returned to the Board for appellate review, and the remaining issue on appeal is entitlement to TDIU prior to October 16, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted entitlement to TDIU effective from October 16, 2013.  At that time, service connection was granted for peripheral neuropathy of the left and right upper extremities, and his combined evaluation was 90 percent.

Prior to October 16, 2013, the Veteran was service-connected for posttraumatic stress disorder (PTSD) (50 percent disabling), diverticulitis (noncompensable), type II diabetes mellitus (20 percent disabling),  diabetic peripheral neuropathy of the right sciatic nerve (10 percent disabling), diabetic peripheral neuropathy of the left sciatic nerve (10 percent disabling), and hypertension (10 percent disabling).  His combined evaluation was 70 percent. 

Although the evidence shows that the Veteran's peripheral neuropathy of the upper extremities was impacting his employment prior to October 16, 2013, there is also evidence suggesting that his service-connected disabilities were impacting his employment. See e.g. records from the Social Security Administration (noting the primary diagnosis as neuropathy of both hands and the secondary diagnosis as PTSD). However, there is no medical opinion addressing the combined impact of his service-connected disabilities prior to October 16, 2013.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination by an appropriate examiner in order to obtain a retrospective opinion.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work prior to October 16, 2013.

The examiner is requested to review all pertinent records associated with the claims file.

Prior to October 16, 2013, the Veteran was service-connected for PTSD (50 percent disabling), diverticulitis (noncompensable), type II diabetes mellitus (20 percent disabling),  diabetic peripheral neuropathy of the right sciatic nerve (10 percent disabling), diabetic peripheral neuropathy of the left sciatic nerve (10 percent disabling), and hypertension (10 percent disabling).  His combined evaluation was 70 percent.  These are the only disabilities that should be considered for purposes of this examination.  (The Veteran was later granted service connection for peripheral neuropathy of the left and right upper extremities).

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning prior to October 16, 2013, and industrial capacity prior to October 16, 2013.

The report should also indicate if there was any form of employment that the Veteran could perform prior to October 16, 2013, and if so, what type.

A written copy of the report should be associated with the claims file.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




